Name: Commission Regulation (EEC) No 3426/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of category No 16 (order No 40.0160) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/28 Official Journal of the European Communities 29 . 11 . 90 COMMISSION REGULATION (EEC) No 3426/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of category No 16 (order No 40.0160) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply whereas, in respect of the products of category No 16 (order No 40.0160) originating in India, the relevant ceiling amounts to 94 000 pieces ; whereas that ceiling was reached on 15 March 1990 by charges of imports into the Community of the products in question originating in India, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 1 2 thereof, Whereas pursuant to Article 10 of Regulation (EEC) No 3897/89, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 2 December 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established on imports into the Community of the following products, originating in India : Order No Category (unit) CN code Description 40.0160 16 (1 000 pieces) 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1990. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 383, 30 . 12. 1989, p. 45 .